Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The claim set dated 09/02/22 includes two claims identified as “20”. The second of which will be identified as 20b throughout the action below. Misnumbered claims 20b,21,22,23, and 24 should be renumbered in the next response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20b recites the limitation " a depth of the flat bottom of the circumferential groove is greater than a depth of the flat bottom surface of the stabilizing circumferential groove " in line 1-2.  There is insufficient antecedent basis for this limitation in the claim as the claim currently depends from claim 19 which does not introduce a circumferential groove. It seems this might be a typo resulting from the misnumbering of the claims. In the rejection below Claim 20 is considered to depend from claim 19 and claim 20b is considered to depend from claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3, 19-20, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 20180345733) in view of Takeuchi (US 4854358).
Regarding claim 1, Ooba discloses, a tire comprising: a main tread portion having a stabilizing circumferential groove located between a first and second rib (Figure 1, stabilizing grooves are within the circumferential grooves 3b and 3c); stabilizing circumferential  groove having a cross section with a first and second slanted sidewall, the stabilizing circumferential groove further including a stabilizing structure for increasing tread stiffness (annotated below), the stabilizing structure having a sub-groove located radially inward of the bottom surface (annotated below; the subgroove with a curved surface at the bottom surface), wherein the  sub- groove extends circumferentially in a wavy pattern (Figure 1, the structures shown in the Figure are extended inside a wavy subgroove of the circumferential main groove-3c), the sub-groove having a first sidewall and a second sidewall interconnected by a curved surface forming a  radially innermost bottom of the subgroove (Figure annotated).  

    PNG
    media_image1.png
    619
    1081
    media_image1.png
    Greyscale

Further regarding first and second slanted sidewall joined together with a bottom surface; Ooba didin’t disclose that feature of first and second slanted sidewall joined together with a bottom surface, however, in the art of pneumatic tire Takeuchi discloses a tread pattern for a pneumatic tire where stabilizing circumferential  groove having a cross section with a first and second slanted sidewall joined together with a bottom surface (annotated below).


    PNG
    media_image2.png
    317
    598
    media_image2.png
    Greyscale

It would be obvious for one ordinary skilled in the art to modify Ooba’steaching of the two slanted walls with chamfered  bottom surface of Takeuchi’s for obvious the purpose of providing a stabilizing structure.t. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding Claim 3, Ooba teaches that the projection- 5 for which the spacing is 5s (Figure 4) can come close to each other and make contact with each other ([0056]).  In the case where the sides make contact with each other, the spacing would shrink to 0.0 mm, meeting the claim.

Regarding Claim 19, Takeuchi discloses the bottom surface of the stabilizing circumferential groove is flat (Figure 3).

Regarding Claim 20, Takeuchi wherein the main tread portion further comprises a circumferential groove having a cross section with a pair of opposed slanted walls joined together with a flat bottom (Figure 5).

Regarding Claim 20b, Ooba/Takeuchi discloses all the limitations of Claim 19. Takeuchi further discloses a depth of the flat bottom of the circumferential groove is greater than a depth of the flat bottom surface of the stabilizing circumferential groove (Figures 3-5, the stabilizing groove has depth 33 of 10mm, circumferential groove depth 31,32 of 18mm, col 4, line 18-35).

Regarding Claim 21, Ooba discloses two stabilizing circumferential grooves (Figure 13 showing that circumferential grooves has more than two stabilizing structures).
Regarding Claim 23, Ooba discloses wherein the sidewalls of the stabilizing circumferential groove are slanted away from each other (Figure annotated above). 
Regarding Claim 24, Takeuchi discloses that the wavy pattern of the sub-groove is sinusoidal (Figure 1; wavy pattern of the subgroove-20 is sinusoidal).

Claim(s) 22is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 20180345733) and Takeuchi (US 4854358) as applied to claim 1 in view of Radelscu (US 6488064).
Regarding  Claim 22, Ooba discloses tread further comprises a circumferential shoulder rib located at a lateral edge of the tread (Figure 1) , wherein the circumferential shoulder rib is located adjacent a shoulder groove, the shoulder groove having a radially inner portion having curved cross-sectional shape (Figure 1 shoulder rib portion-9 is adjacent to shoulder groove-3 with curved cross section). Ooba didn’t disclose that wherein the circumferential shoulder rib is radially recessed from the main tread portion, In the same field of endeavor, Radelescu disclose circumferential shoulder rib is radially recessed (Figure 2, recessed shoulder rib-32).
It would have been obvious for one ordinary skilled in the art to modify Ooba’s trad pattern with the recessed shoulder rib taught by Radelescu for the purpose of controlling groove cracking (col 5, line 59-61 and col 6, line 13-16).
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                             

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741